department of the treasury washington dc contact person telephone number in reference to page hbo t oct internal_revenue_service significant index no legend dear sir or madam this is in response to m’s request for certain rulings under sec_501 hereafter code submitted on m’s behalf by m’s authorized representative and of the internal_revenue_code_of_1986 m has been recognized exempt under sec_501 of the code and classified as a private_foundation under sec_509 m's purposes include providing financial assistance and grants to other organizations described in sec_501 c n is an individual and a disqualified_person with respect to n proposes to transfer to m certain interests in various m pension plans described in sec_401 retirement accounts upon his death and individual sec_4940 of the code provides for the imposition of tax equal to percent on the net_investment_income of private_foundations a sec_4940 of the code provides that for purposes of the sum of the gross_investment_income and the capital_gain the net_investment_income is the amount by which subsection a a net_income exceeds b the allowable deductions of the code provides that the term gross sec_4940 investment_income means the gross amount of income from interest dividends rents payments with respect to securities as defined in sec_512 and royalties but not loans pfi including any such income to the extent included in computing the tax imposed by sec_511 m has been recognized as exempt from federal_income_tax as an organization described in sec_501 the transfer to m of n’s interest in various pension plans described in sec_401 will be accomplished upon n s death n's interest in such plans and individual_retirement_accounts to m and individual_retirement_accounts are treated as deferred_compensation for federal_income_tax purposes and individual_retirement_accounts n’s estate will transfer distribution amounts from qualified_employee pension plans of the code as indicated above under sec_4940 the term gross_investment_income includes interest rents dividends payments such term does with respect to securities loans and royalties not include deferred_compensation the transfer of the proceeds from various pension plans and individual_retirement_accounts to m under the circumstances described will not constitute gross_investment_income for purposes of imposing the excise_tax described in sec_4940 of the code based on the above we rule that m will not be subject_to the federal excise_tax on investment_income under sec_4940 of the code at the time the proceeds from certain individual_retirement_accounts and qualified_retirement_plans described in sec_401 previously held by n pass to m this ruling letter concerns only sec_4940 of the code no opinion is expressed as this ruling is directed only to the organization that requested it of the code provides that it may not be used or cited as precedent to any other provision of the code sec_6110 we have received your letter of september withdrawing your ruling_request number ruling on the issues raised in request number opinion on the statements and conclusions in your letter of date therefore we are not we express no sincerely yours robert c harper jr chief exempt_organizations technical branch
